DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 14, and 16 are objected to because of the following informalities: 
Claim 14: Although “tree structure,” is referring to a decision tree-like selection method and format, the term “decision” is recommended to be included for clarity. Also, the phrase “matching ranges” in “only matching ranges of other parameters are offered,” is interpreted as the method providing or indicating to the user the ranges that correspond to the respective parameters. Thus, for clarity purposes, the term “indicated” is recommended to be included for clarity.   Moreover, for clarity and examination purposes, rewrite and read Claim 14 as such: “The computer-implemented method as claimed in claim 1, wherein the target tooth color is selected based on four or five parameters which are present in a decision tree-like structure such that upon selection, one of the parameters only match the indicated ranges of the other parameters offered, wherein the four or five parameters comprise tooth color, indication, stump color, layer thickness, and material of the dental restoration to be used.” 
Claim 16: Rewrite “the app of a smartphone” to “the app of the smartphone”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the Specification (08/19/2019), while being enabling for the tooth color groups (see Specification [08/19/2019], page 1, lines 6-14), does not reasonably provide enablement for the recited “dark stump color….ND8.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. Although the Specification (08/19/2019) discloses a “so-called ND color key with ND1 as the brightest stump color and ND9 as the darkest stump color,” this limited information does not enable one of ordinary skill of the art to understand the scope or definition of the stump colors indicated by the applicant. A review of prior art within patent and non-patent literature databases (e.g. IP.com, Google search) did not provide any indication of the scope of a color code system which uses “ND8.” Therefore, the ND key does not appear to be a color scheme known or readily available to one of ordinary skill in the art. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 5, 8, 10, 11, 13, and 15-20 are being rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 3 recites the limitation wherein the “output of a material color [of the dental restoration] is blocked or a solution is unsuitable without an opaquer.” As written, it is uncertain what the relationship is between the recited “output” and “solution,” and there is no further explanation found within the Specification (08/19/2019).  In addition, it is unclear if the material color “blocked” is user-initiated or computer-implemented. For examination purposes, Claim 3 is interpreted as “wherein the selection of a material color of the dental restoration is blocked from the user when the output of the resulted material color is unsuitable and requires an opaquer for a darker stump and a brighter target tooth color (56) starting from a predefined difference in brightness.”
Claim 5 recites the limitation wherein “the dental restoration is monolithic and consists of one material or one material class and comprises a material color which is in the same in itself.” As written, it is uncertain what the difference is between “material” and “material class,” and there is no further explanation found within the Specification (08/19/2019). Additionally, Claim 5 recites both a closed group of alternatives, i.e. “dental restoration…consist of one material or one material class,” as well an open group of alternatives i.e. “dental restoration…comprises a material color which is in the same in itself.” For examination purposes, Claim 5 is interpreted as “wherein the dental restoration is monolithic and comprises a material with a corresponding material color.”
Claim 8 recites the limitation “optionally based on additional further parameters comprising a type of restoration, a processing technique and type of luting material.” With the term “optionally,” it is uncertain whether the “additional further parameters” are required or not required for the specification of the material color of the dental restoration. For examination purposes, the “additional further parameters” of Claim 8 are considered to be not required. With regards to use of the term “optionally,” § 2173.05 (h) as well as the term “optionally” in Ex parte Wu, 10 USPQ2d 2031 (Bd. Pat. App. & Inter. 1989). 
Claim 10 recites the limitation “wherein the selection is limited based on parameters already specified, which parameters comprise the layer thickness, the indication and the material.” The term “indication” is defined in the Specification (08/19/2019) as “ the type of restoration to be produced, comprises at least veneers, crowns, inlays, onlays, copings…bridges, abutments, occlusal veneers” (see Specification [08/19/2019], page 3, lines 34-37). However, as written, it is not obvious that the term “indication” in Claim 13 refers to the type of restoration as defined by the applicant in the Specification (08/19/2019).  Additionally, Claim 10 is dependent on Claim 9 which is dependent on Claim 8, which mentions “a type of restoration” but does not define the phrase analogous to “indication.” Thus, there is insufficient antecedent basis for this limitation in the Claim 10.   Also, it is uncertain what is referred to as “material.” For examination purposes, the limitation of Claim 10 is interpreted as “wherein the selection is limited based on parameters already specified, which parameters comprise the layer thickness, the indication (i.e. the type of restoration), and the material of the dental restoration.” 
Claim 11 recites the limitation “wherein a brighter material color is specified for darker target tooth color and a dark stump color.” As written, it is not specified what is being limited to a “brighter material color.” Moreover, there is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation of Claim 11 is interpreted as “a brighter material color of the dental restoration.” 
Claim 13 recites the limitation wherein “the method offers layer thicknesses larger than or equal to 1.0mm for crowns, inlays, and onlays as an indication, layer techniques starting from 0.3mm for veneers and copings, and wherein maximum layer thickness is less than 2.0mm or 1.5mm.” As written, Claim 13 implies that the computer program itself is offering layer thicknesses; the capability of a computer to “offer” data parameters is deemed infeasible. Although the term “indication” is defined in the 13 refers to the types of restoration as defined by the applicant in the Specification (08/19/2019). For examination purposes, Claim 13 is interpreted as “wherein the plurality of selections of layer thicknesses corresponding to indication, i.e. the type of restoration produced, comprises of layer thicknesses larger than or equal to 1.0 mm associated with crowns, inlays, and onlays; layer thicknesses starting from 0.3 mm associated with veneers and copings; a maximum layer thickness less than 2.0mm or 1.5mm.” 
Claim 15 recites the limitation “wherein impossible combinations of parameters are blocked by the method or displayed as not realizable and/or wherein based on the layer thickness the tooth color group (A, B, C, D) is adapted if necessary to optimize the visual impression of the material color to be produced.” With the recited phrase “if necessary,” it is uncertain whether the adaptation of layer thickness and tooth color group is necessary. In addition, it is unclear how the combination of dental restoration parameters are “blocked” by the method.  For examination purposes, Claim 15 is interpreted as “wherein the selection of combinations of parameters is blocked from the user when the output of the resulted combination of parameters is impossible and/or needs to be adapted to optimize the visual impression of the material color to be produced. Although Claim 1 recites “the desired tooth color,” “target tooth color,” and “tooth color of a neighboring tooth,” the term “tooth color group (A, B, C, D)” was not clearly mentioned or defined in either Claim 1 and Claim 15.  With regards to the “tooth color group” recited, there is insufficient antecedent basis for this limitation in the claim. Based on the Specification (08/19/2019) and the non-patent literature article, A Computer-Aided Analysis on Dental Prosthesis Shade Matching (Wang et al., 2011), it is inferred that the “tooth color group (A, B, C, D)” recited is referring to the Vitapan Classical shade guide that is widely known and readily available to one of ordinary skill in the art.
Claim 16 recites the limitation” wherein the result region the indication is displayed in a graphically approximated manner.”  Although, the term “indication” is defined in the Specification 16 refers to the type of restoration as defined by the applicant in the Specification (08/19/2019). For examination purposes, Claim 16 is interpreted and read as “wherein the indication (i.e. the type of restoration) is outputted in the result region and displayed in a graphically approximated manner.”
Claim 17 recites the limitation “wherein on a result screen a further alternative color is displayed and also shown in color in addition to an optimum and recommended material color of the dental restoration part.” As written, the phrase “further alternative color” implies additional parameters based on an existing selection of color. Although Claim 1 recites “the desired tooth color,” “target tooth color,” “tooth color of a neighboring tooth,” and “material color of the dental restoration,” it is uncertain what Claim 17 is referring to with the phrase “alternative color.” For examination purposes, Claim 17 is interpreted as “wherein on a result screen, an alternative material color of the dental restoration is displayed and shown in color, in addition to an optimum and recommended material color of the dental restoration.”
Claim 18 recites the limitation “wherein on a result screen a free selection of the material color is offered, via which the user may display different material colors for visual comparison with the target tooth color.” As written, Claim 18 implies that the computer program itself is offering a free selection of material color; the capability of a computer to “offer” data parameters is deemed infeasible. Additionally, the phrase “via which the user may display different material colors” implies that the user is displaying the parameters. Moreover, with this implication, it is uncertain how the user is displaying the material colors. Thus, for clarity and examination purposes, Claim 18 is interpreted as “wherein a selection of the target tooth material colors is outputted in a result screen that allows the user to freely select different material colors to be displayed for visual comparison.”
Claim 19 recites the limitation “wherein one or more parameters comprises a color of a stump and/or an abutment, a layer thickness of the dental restoration, a type or indication of the dental 1.  Additionally, the phrase “a type or indication of the dental restoration” reads as “a type of dental restoration” and an “indication of the dental restoration.” Also, the term “indication” is defined in the Specification (08/19/2019) as “the type of restoration to be produced.” Therefore, for clarity and examination purposes, Claim 19 is interpreted as “wherein at least one of the parameters comprises a color of a stump, a color of an abutment, a layer thickness of the dental restoration, an indication (i.e. type of dental restoration), a material of the dental restoration, or a processing technique. Also, the recited “processing technique” is interpreted as any preparation
, Claim 20 recites the limitation of “the brighter material color specified has a tinge of red.”  As written, the term “tinge” is deemed indefinite and the applicant neither defines nor specifies the metes and bounds of “a tinge of red.”  For examination purposes, a “tinge of red” is being interpreted as any amount of the color red.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6, and 8-19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Touchstone (U.S. Publication US 2006/0177792 A1).
Re Claim 1, Touchstone teaches a computer-implemented method for specifying a material color of a dental restoration comprising the user entering "the desired final shade [i.e. color] and the prepared tooth shade" (page 5, paragraph [0049]). Additionally, Touchstone teaches the user entering the target tooth color, or the "desired shade of restoration....of an adjacent tooth" (page 5, paragraph [0050]), as well as one or more parameters selected, wherein the specification of the material color of the dental restoration is controlled by the computer-implemented method. Moreover, Touchstone teaches that the claimed invention arrives “at the appropriate [dental restoration] materials to be used through an automated process” (page 2, paragraph [0017]).
Re Claim 2, Touchstone teaches the claimed method, wherein the user inputs information regarding the desired optical property, such as color or translucency value and the thickness of the dental structure (page 2, paragraph [0014]). Moreover, Touchstone teaches that a plurality of templates are constructed based on different thicknesses and colors representative of various combinations commonly employed in construction of actual dental restorations (page 4, paragraph [0039]). Touchstone teaches a method, with regards to thickness of the dental restoration, that is capable of running color difference calculations to arrive at the best fit of dental materials and desired shade (page 5, paragraph [0047]). 
Re Claim 3, Touchstone teaches the claimed method, wherein data is generated to be “presented on the screen….for user selectable color matching tolerance ranges and warnings when the tolerance ranges have been exceeded” (page 2, paragraph [0017]). Moreover, Touchstone demonstrates that the claimed method is capable of preventative measures that indicate to the user when parameter tolerance ranges are exceeded. For example, Touchstone discloses that “the program can be given a color difference tolerance range that will function to warn the user when this parameter is exceeded” (page 5, paragraph [0051]).
Re Claim 4, Touchstone teaches the claimed method, wherein the user inputs information regarding the desired optical property, such as color or translucency value and the thickness of the dental structure (page 2, paragraph [0014]). Additionally, Touchstone teaches that a target value corresponding to the desired optical properties (i.e. color or translucency values), is selected based upon optical properties of teeth adjacent of the basic dental structure (page 2, paragraph [01013]).
Re Claim 5, Touchstone teaches the claimed method, wherein an embodiment comprises of one dental material (page 4, paragraph [0041]) as shown in Fig. 4 of Sheet 1, which is analogous to a single-layer, or monolithic dental material.
Re Claim 6, Touchstone teaches the claimed method, wherein the dental restoration is capable of being monolithic, as shown in the embodiment illustrated in Fig. 4 of Sheet 1, and comprises a “plurality of material layers including at least one translucent dental material layer” (page 4, paragraph [0031]). Additionally, Touchstone teaches that the claimed method includes reference data, i.e. the target area of the tooth for color matching, for instance, the labial surface of the tooth or the occlusal surface of the teeth. Moreover, Touchstone 
Re Claim 8, Touchstone teaches the claimed method, wherein the specification of material color of dental restoration is carried out based on one or more parameters comprising the target tooth color, stump (i.e. represented as a basic dental structure that can be a prepared tooth or an abutment of an implant, as discussed in page 6, paragraph [055]) color, and layer thickness. Additionally, Touchstone teaches that color modifiers, such as layers of resin bonding agents (which are analogous to luting material), can be reference data (page 5, paragraph [0053]).
Re Claim 9, Touchstone teaches the claimed method, wherein a dental CAD/CAM system is constructed. Moreover, Touchstone teaches a subprogram of a CAD/CAM dental restoration, wherein the user can input the desired final shade and prepared tooth shade (pg. 5, paragraph [0049]).
Re Claim 10, Touchstone teaches the claimed method, wherein the selection is limited based on parameters already specified, which parameters comprise in particular the layer thickness, indication (i.e. inlays, onlays, veneers, crowns, and the like, as discussed in page 6, paragraph [0056]), and material of the dental restoration. 
Re Claim 11, Touchstone teaches embodiments of the claimed method, wherein the subprogram runs series of color difference calculations to arrive at the best fit of dental materials, resulting in the smallest color difference between various materials combinations and desired final shade (page 5, paragraph [0047]). This teaching demonstrates a method, wherein a program is capable of specifying the target tooth color and stump (abutment) color.
Re Claim 12, Touchstone teaches the claimed method, wherein the dental restoration body is an inlay, an onlay, a crown, or a veneer (page 2, paragraph [0013]). In the construction of the restoration body, Touchstone teaches that thickness and level of occlusal surface of the restoration body is considered during dental restoration construction (page 6, paragraph [0059]).
13, Touchstone teaches the claimed method, wherein the dental restoration material layers correspond to thicknesses commonly employed in the layering of dental restorations, ranging from 0.2 mm to 2.0 mm in 0.1 mm increments (page 3, paragraph [0032] and page 4, paragraph [0039]).
Re Claim 14, Touchstone teaches a method, wherein five parameters are disclosed, which include tooth color, indication (i.e. inlays, onlays, veneers, crowns, and the like, as discussed in page 6, paragraph [0056]),  stump ((i.e. inlays, onlays veneers, crowns, and the like, as discussed in page 6, paragraph [0056]),  layer thickness, and material of dental restoration to be used. Given the taught selection routine determining appropriate dental restoration (page 05, paragraph [0058]), Touchstone demonstrates the claimed method is capable of presenting as a decision tree-like selection structure for the aforementioned parameters.
Re Claim 15, Touchstone the claimed invention, wherein data is generated to be “presented on the screen….for user selectable color matching tolerance ranges and warnings when the tolerance ranges have been exceeded” (page 2, paragraph [0017]). Additionally, Touchstone teaches the method with the capability to increase or decrease the weight of individual parameters, i.e. material thickness, material type, tooth color, in the determination of an acceptable color match (page 2, paragraph [0018]). Moreover, Touchstone demonstrates that the claimed method is capable of adapting parameters to optimize the dental restoration material color to be produced.
Re Claim 16, Touchstone teaches embodiments of the computer-implemented method, wherein the subprogram of a CAD/CAM dental restoration system (page 5, paragraph [0049]) runs series of color difference calculations to arrive at the best fit of dental materials, resulting in smallest color difference between various materials combinations and desired final shade. This teaching demonstrates a computer-implemented program capable of specifying the target tooth color and stump (abutment) color. Because the program automatically calculates to find the best fit materials, the claimed method taught by 
Re Claim 17, Touchstone teaches the claimed method, wherein CAD/CAM program can calculate the materials combination for the best shade match. Additionally, Touchstone teaches that the program can also propose more than one combination of materials to arrive at the desired shade, and the user can make the selection as he or she deems appropriate (page 5, paragraph [0051]).
Claim 18 is interpreted as “wherein a selection of the target tooth material colors is outputted in a result screen that allows the user to freely select different material colors to be displayed for visual comparison.” Re Claim 18, Touchstone teaches the claimed method, wherein in the CAD/CAM software can calculate the materials combination for the best shade match. Additionally, Touchstone teaches that the program can also propose more than one combination of materials to arrive at the desired shade, and the user can make the selection as he or she deems appropriate (page 5, paragraph [0051]).
	Re Claim 19, Touchstone teaches the claimed method, wherein one or more parameters comprise of tooth color, indication (i.e. inlays, onlays, veneers, crowns, and the like, as discussed in page 6, paragraph [0056]), stump (i.e. represented as a basic dental structure that can be a prepared tooth or an abutment of an implant, as discussed in page 6, paragraph [055]) color, layer thickness of the dental restoration, and material of dental restoration to be used. Given that for examination purposes, “processing technique” is interpreted  as any preparation and manufacturing methods or techniques commonly conducted in dental restorations, Touchstone references that the claimed method takes into account layer thickness, materials and preparation and/or manufacturing methods commonly employed (page 3, paragraph [0029]).

Claims 1, 3, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Durbin et al. (US Publication US 20009/133260 A1, hereby referred to as “Durbin”).
 1, Durbin teaches a computer implemented method for specifying a material color of a dental restoration comprising desired tooth color……Durbin teaches that color, translucency and 3D dimensional information of adjacent or occlusal teeth and/or bite information are characterized (page 3, paragraph [0021]).  Moreover, Durbin teaches that a selection of restorative materials can be partially guided by the dentist, or may be performed totally automatically (page 4, paragraph [0024]). 
Re Claim 3, Durbin teaches the claimed method, wherein "configurable limits of acceptance, with regards to fit tolerances color match, and translucency match are incorporated in the claimed computer-implemented method (page 3, paragraph [0018]). Moreover, Durbin teaches "measured characteristics out of acceptable limits are indicated to the operator allowing restorative part to be reworked or remade to bring the prosthesis within acceptable limits (page 3, paragraph [0018]). Additionally, Durbin teaches that the computer-implemented method can quantify characteristics to determine level of translucency...moreover, teeth surface with higher translucency would result in softer and broader line profile (page 3, paragraph [0023]).
Re Claim 15, Durbin teaches the claimed method, wherein "configurable limits of acceptance, with regards to fit tolerances color match, and translucency match are incorporated in the claimed computer-implemented method. Moreover, Durbin teaches "measured characteristics out of acceptable limits are indicated to the operator allowing restorative part to be reworked or remade to bring the prosthesis within acceptable limits (page 3, paragraph [0018]). Additionally, Durbin teaches that the computer-implemented method can quantify characteristics to determine level of translucency...moreover, teeth surface with higher translucency would result in softer and broader line profile (page 03, paragraph [0023]).
Re Claim 16, Durbin teaches that claimed invention includes system to graphically represent existing teeth along with rendering of proposed restoration, complete with color and translucency characteristics which can be reviewed by the dentist, technician and patient (page 2, paragraph [008]).


Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison E Bondoc whose telephone number is (571)272-0890.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/Madison E Bondoc/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772